           Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ X

People of the State of New York, et. al.,                    Case No. 21-cv-322 (CM)(GWG)

                           Plaintiff,                        Motion for a status update about my
                                                             2/4/21 motion to intervene and to
            -against-                                        supplement that motion

The City of New York, et al.,,

                            Defendant.
-------------------------------------------------------- X

PLEASE TAKE NOTICE that pursuant to the Fourteenth Amendment right “to acquire useful

knowledge” that is expressed in the controlling U.S. Supreme Court decision in Board of Regents

of State Colleges v. Roth, 408 U.S. 564, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972) and the First

Amendment right to petition for redress and similarly receive such information while being

properly accorded equal protection and due process in that regard, I, Towaki Komatsu, am

submitting this motion to be granted the following immediate and overdue relief in this case:

    1.       A status update that will immediately inform me, the parties in this case, intervenors

             in this case, and other who may be monitoring this case’s developments about

             whether this Court has decided whether to grant or deny my 2/4/21 motion to

             intervene in this case about which I haven’t received a response from this Court in

             contumacious defiance of my First Amendment and Fourteenth Amendment rights.

    2.       Authorization to supplement my 2/4/21 motion to intervene in this case with material

             and critically significant new evidence that I have received since then that further

             supports having my 2/4/21 motion to intervene granted.

This motion to intervene is supported by the following:
         Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 2 of 17




1. The attached memorandum of law of Towaki Komatsu dated March 31, 2021.

2. My 2/4/21 motion to intervene that I submitted in this case.

3. The letters motions dated 1/29/21 and 1/30/21 that I submitted via e-mail for acceptance and

   diligent review in this case by U.S. Chief Judge Colleen McMahon to the Pro Se Intake Unit

   on 1/29/21 at 9:47 am and 1/30/21 at 6:37 pm in accordance with applicable rules for such e-

   mail submissions by pro se litigants.

From,                                                                     Date: March 31, 2021

Towaki Komatsu


s_/Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-872-1205
E-mail: Towaki_Komatsu@yahoo.com




                                                ii
           Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 3 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ X

People of the State of New York, et. al.,                    Case No. 21-cv-322 (CM)(GWG)

                           Plaintiff,

            -against-

The City of New York, et al.,,

                            Defendant.
-------------------------------------------------------- X

   MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR A STATUS UPDATE
    ABOUT MY 2/4/21 MOTION TO INTERVENE AND TO SUPPLEMENT THAT
                               MOTION




                                                             Towaki Komatsu

                                                             802 Fairmount Pl., Apt. 4B
                                                             Bronx, NY 10460
                                                             Tel: 347-872-1205
                                                             E-mail: Towaki_Komatsu@yahoo.com
         Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 4 of 17




                                      Preliminary Remarks

       I, Towaki Komatsu, submit this memorandum of law pursuant to the First Amendment

and Fourteenth Amendment in relation to Federal Rules of Civil Procedure (“FRC”) Rule 24,

10(c), 15(d), and 60 in support of the motion to intervene that I submitted in this case on 2/4/21.

                                          Relief Sought

Through this motion, I seek to be granted the following relief:

1. A status update that will immediately inform me, the parties in this case, intervenors in this

   case, and others who may be monitoring this case’s developments about whether this Court

   has decided whether to grant or deny my 2/4/21 motion to intervene in this case about which

   I haven’t received a response from this Court in contumacious defiance of my First

   Amendment and Fourteenth Amendment rights.

2. Authorization to supplement my 2/4/21 motion to intervene in this case with material and

   critically significant new evidence that I have received since then that further supports having

   my 2/4/21 motion to intervene granted.

                                Grounds to Grant Me the Relief I Seek

1. Pursuant to FRCP Rule 10(c), I incorporate the following by reference in their entirety as

   though fully set forth herein:

       a. The legal filing that I filed on 3/26/21 that corresponds to docket number 529 in the

           ongoing case of Komatsu v. City of New York, No. 18-cv-3698

           (LGS)(GWG)(S.D.N.Y.) that is hereinafter referred to as “K1”. I’m the plaintiff in

           K1.

       b. The order that U.S. District Court Judge Lorna Schofield issued on 3/26/21 (Dkt. 530)

           in K1 partly in response to my 3/26/21 filing in that case in which she fraudulently




                                           Page 1 of 14
 Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 5 of 17




   claimed that the motion for reconsideration was untimely submitted by me in that

   case that I requested through my 3/26/21 submission while that motion for

   reconsideration was based upon material and critically significant audio recording

   evidence that I received on 3/19/21 from the New York City Civilian Complaint

   Review Board (“CCRB”). Links to those audio recordings on the Internet are listed in

   my 3/26/21 submission and a through analysis by me of material matters that are

   discussed in those audio recordings is shown in that 3/26/21 filing as well. Those

   audio recordings correspond to interviews that the CCRB conducted of members of

   the NYPD security detail for Bill de Blasio (“the Mayor”) that partly include NYPD

   Inspector Howard Redmond as well as and other members of the NYPD. The analysis

   that I provided in my 3/26/21 filing describes in detail instances in which Mr.

   Redmond and other members of the NYPD lied to the CCRB about material matters

   of law and fact in regards to me during the CCRB’s interviews of them in response to

   entirely valid complaints that I reported against the CCRB that has largely proven to

   be an utterly useless entity that covers up and condones illegal acts by members of the

   NYPD.

c. The legal filing that an attorney for the New York City Law Department named

   Andrew Spears submitted under seal in K1 on 3/26/21 that correspond to document

   number 531-1 that caused that submission to be a judicial document about which the

   public has a clear First Amendment right of access that demands its immediate

   unsealing. I submitted a request on 3/27/21 in K1 that was addressed to U.S.

   Magistrate Judge Gabriel Gorenstein to have document number 531-1 in K1 to be

   immediately unsealed. I have not received a response yet about that in contumacious




                                  Page 2 of 14
  Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 6 of 17




   defiance of the public’s First Amendment right to immediately and diligently

   examine the contents of that filing.

d. The discovery material that I received on 2/1/21 from Mr. Spears as a result of K1

   that is subject to the unenforceable confidentiality order that Judge Gorenstein

   contumaciously issued on 1/15/21 in K1 that violates the vagueness doctrine by

   encouraging arbitrary and discriminatory enforcement of orders that are issued by

   judges in litigation involving me after personnel who work for the New York City

   Human Resources Administration (“HRA”), Jaclyn Rothenberg (she worked for the

   New York City Mayor’s Office), New York State Senator Jessica Ramos (she also

   worked for the New York City Mayor’s Office), and others who worked for the City

   of New York in 2017 violated the sealing order that New York State Supreme Court

   Judge Barry Ostrager issued on 1/17/17 in Komatsu v. New York Human Resources

   Administration, No. 100054/2017 (Sup. Ct., New York Cty., Feb. 26, 2020) that is

   hereinafter referred to as “my HRA lawsuit” while that case was parallel litigation

   partly with respect to my ongoing claims in K1. I am currently appealing the

   dismissal of my HRA lawsuit to the New York State Supreme Court’s Appellate

   Division’s First Department. The violations by City of York personnel of Judge

   Ostrager’s 1/17/17 sealing order in my HRA lawsuit caused estoppel, the vagueness

   doctrine, and my Fourteenth Amendment equal protection rights to thereafter apply to

   cause me to be reciprocally exempt from having to comply with confidentiality and

   sealing orders that would thereafter be issued in litigation involving me while such

   confidentiality and sealing orders would benefit the privacy interests of those who

   violated Judge Ostrager’s 1/17/17 sealing order and my privacy rights in the process.




                                   Page 3 of 14
  Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 7 of 17




   To date, Judge Gorenstein has ignorantly and miserably failed to understand this

   extremely simple and straightforward point long after his prior employment as the

   General Counsel of HRA legally obligated him recuse himself from K1 to avoid the

   appearance impropriety and actual impropriety that he certainly prejudicially and

   fraudulently committed to my detriment repeatedly in K1 while confirming that his

   forced retirement from the judiciary is long overdue. In short, the 2/1/21 discovery

   material confirms that HRA’s senior management orchestrated a fraudulent and

   retaliatory scheme in concert with NYPD Inspector Howard Redmond, other

   members of the Mayor’s NYPD security detail, other members of the NYPD,

   members of the Mayor’s Community Affairs Unit, members of the Mayor’s staff to

   criminally cause me to be illegally a) barred without proper due process from public

   town hall and public resource fair meetings that the Mayor, Mr. Banks, and other

   government personnel conducted in 2017 and b) otherwise illegally prevented from

   having access to the Mayor in 2017 during such public forums. Much of that was in

   retaliation for my litigation against HRA that dated back to 2016. Similar retaliation

   for such litigation activity is discussed in the decision that was issued in Van Deelen

   v. Johnson, 497 F.3d 1151 (10th Cir. 2007) by a certain judge named Neil Gorsuch

   before he thereafter issued spectacular findings in defense of First Amendment rights

   in Roman Catholic Diocese of Brooklyn v. Cuomo, 592 S. Ct. (U.S. 2020) as a

   member of the U.S. Supreme Court.

e. A clip from a video recording that the New York City Mayor’s Office arranged to be

   recorded of the public resource fair meeting that the Mayor and others conducted on

   7/18/17 in Kew Gardens in Queens while that video recording was certainly a public




                                   Page 4 of 14
Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 8 of 17




 record that the City of New York needed to preserve and make readily available to

 the public on the Internet within 3 days after that public resource fair meeting ended

 pursuant to New York City Charter §1063. The New York City Mayor’s Office

 provided me a link to a copy of that video recording on 11/21/17 in response to a

 FOIL demand that I submitted to it on or about 7/21/17. However, the New York City

 Mayor’s Office has criminally disabled my access to that video recording on the

 Internet and/or otherwise removed that video recording from the Internet with respect

 to the Internet address it provided to me with which to access that video. Before that

 occurred, I downloaded a couple of video clips from that video recording. The

 following is a link to one of those video clips that shows the entirety of the face-to-

 face conversation that I had with the Mayor during that Mayor as I stood next to a con

 artist who is New York City Human Resources Administration Commissioner Steven

 Banks and someone I have talked with face-to-face repeatedly while being lied to by

 him about material matters as I have recorded some of those conversations on audio:

    https://drive.google.com/open?id=1-ZUN22r8q4qARLEbMk8FVg4KuLqfTtcc

 The next screenshot is from the elapsed time of 2 minutes and 5 seconds in that video

 and clearly shows the Mayor improperly not engaging in social-distancing from while

 trying to harass me by trying to touch me on my right shoulder while NYPD

 Detective Gilbert Pierre-Louis of the Mayor’s NYPD security detail illegally made

 physical contact with my backpack with his right hand without any legal justification

 whatsoever before pushing me away from the Mayor.




                                 Page 5 of 14
Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 9 of 17




 This screenshot and that video recording clearly confirms that I was conducting

 myself in an entirely lawful manner in stark contrast to the Mayor and Mr. Pierre-

 Louis who both need to be in jail right now with Jessica Ramos. She appears in the

 lower-right corner in this screenshot and was personally involved in fraudulently

 covering-up illegal acts by members of the Mayor’s NYPD security detail and

 members of the Mayor’s Community Affairs Unit that partly included Pinny Ringel,

 Harold Miller, and Rachel Atcheson in causing me to be illegally barred from

 attending public town hall meetings and public resource fair meetings that were

 conducted as mostly traditional public forums in 2017 and used as campaign events

 by the Mayor, those who worked for him, and members of the New York City

 Council to steal the results of the 2017 New York City government elections by

 engaging in acts that constituted voter suppression, voter fraud, whistleblower

 retaliation, and violations of the Hatch Act and Handschu Agreement at such public

 forums while flagrantly violating constitutional rights and other applicable laws while


                                Page 6 of 14
        Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 10 of 17




           doing so. All of that was materially and consistently aided and abetted by New York

           City’s atrocious press that was aware that was occurring and refused to report about it

           long before the NYPD resumed being a terrorist mob by criminally assaulting New

           Yorkers during the demonstrations in New York City last Summer. Censors in

           journalism who were aware of this and chose not to report about it included the

           following people:

           Graham Rayman, Michael Gartland, Grace Rauh, Jillian Jorgensen, Gloria Pazmino,
           Madina Toure, David Goodman, Erin Durkin, Jefferson Siegel, Matthew Chayes,
           Mara Gay, Ben Max, Yoav Gonen, Rich Calder, John Cronin, Marc Torrence, Errol
           Louis, Courtney Gross, Julia Marsh, Jeff C. Mays, Josh Einiger, Dave Evans

When I talked with the Mayor on 7/18/17, I stood near, in front, and within earshot of Mr.

Gartland, Ms. Pazmino, Jillian Jorgensen, and a few other trashy whistleblower news censors in

journalism. In this next screenshot that corresponds to the elapsed time of 1 minute and 52

seconds from the video clip that I discussed above from the Mayor’s 7/18/17 public resource fair

meeting, I’m shown as I began to tell the Mayor that NYPD Inspector Howard Redmond

illegally prevented me from attending the public town hall meeting that the Mayor and Mr.

Banks conducted on 4/27/17 in Long Island City.




                                          Page 7 of 14
         Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 11 of 17




Mr. Redmond did so after an attorney for HRA named Jeffrey Mosczyc engaged in patently

illegal gamesmanship with New York State Supreme Court Judge Nancy Bannon by stealing my

scheduled 4/12/17 oral arguments hearing in my HRA lawsuit that Judge Bannon scheduled on

1/26/17. Mr. Mosczyc did so by engaging in illegal ex-parte communications with Judge

Bannon’s chambers on 4/5/17 before Judge Bannon illegally granted his 4/5/17 illegal ex-parte

adjournment application on 4/11/17 that caused my 4/12/17 oral arguments hearing to be

adjourned to 6/7/17. Prior to that illegal adjournment, that 4/12/17 oral arguments hearing was

scheduled to occur just 1 day after I engaged in parallel litigation against HRA during a fair

hearing that I and the New York State Office of Temporary and Disability Assistance (“OTDA”)

legally recorded on audio that was conducted by telephone on 4/11/17. During that fair hearing, I

immediately learned that HRA illegally engaged in further illegal gamesmanship by causing the

agenda for that hearing to materially changed in flagrant violation of my constitutional rights

from the specific matters that hearing was originally scheduled to address. I illegally wasn’t


                                           Page 8 of 14
         Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 12 of 17




provided any notice about that change before that hearing began and an attorney for HRA named

Marin Gerber lied about material matters during that hearing. Before that hearing began, I

received a voicemail from Judge Bannon’s court clerk (Jerome Noriega) in which he informed

me that a request had been made by HRA to adjourn my 4/12/17 oral arguments hearing and that

Judge Bannon granted that request in spite of the fact that was patently illegal because such ex-

parte communications are illegal and I had a constitutional right to be apprised of that request to

be able to submit opposition in response to it and have that opposition properly considered

before any decision was made about whether to grant or deny that adjournment request. Also,

Mr. Banks lied to my face yet again on 4/11/17 prior to my OTDA fair hearing while I briefly

talked with him in Staten Island on a public sidewalk. I conducted myself in an entirely lawful

manner while I was in his presence on 4/11/17. He also refused to talk with me then if I insisted

on recording our conversation on video. After he lied to my face on 4/11/17 in Staten Island, I

immediately and justifiably became angry about that and quickly told him that I was finished

talking with him as I then immediately properly treated him like garbage by moving away from

him as I also told him that I was headed into a building nearby in which the Mayor was then

conducting a public resource fair meeting in which I intended to try to talk with the Mayor to

lawfully engage in whistleblowing against Mr. Banks in front of others by telling the Mayor that

Mr. Banks had just lied to my face again. Upon entering that building on 4/11/17, I met Harold

Miller for the first time as he and members of the Mayor’s NYPD security detail lied to me by

fraudulently claiming that the Mayor was no longer meeting with members of the public during

that public resource fair meeting. I thereafter quickly left that building and was illegally

prevented by NYPD Detective Raymond Gerola from being within 15 feet of the Mayor as Mr.

Gerola and others escorted the Mayor from that building near an area where I talked with Mr.




                                            Page 9 of 14
           Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 13 of 17




Banks on that date to be driven away.


My illegal exclusion from the school that hosted the Mayor’s 4/27/17 town hall meeting occurred

after I registered in advance on 4/24/17 during a telephone call that I had with Nick Gulotta of

the Mayor’s Community Affairs Unit to attend that town hall meeting, I was issued an admission

ticket by a Black female member of the Mayor’s staff on 4/27/17 to attend that event that

pretextually, premeditatedly, discriminatorily, and illegally restricted my ability to observe how

that town hall meeting would be conducted from an overflow room in the school that hosted it as

that town hall meeting was conducted in a manner that flagrantly violated binding prerequisites

that are discussed in Bloomberg v. The New York City Department of Education, No. 17 Civ.

3136 (PGG) (S.D.N.Y. Sept. 24, 2019) that legally required the government personnel who

conducted that town hall meeting and/or their staff to invite the political rivals of the government

personnel to attend that town hall meeting in order for that town hall meeting to have been able

to be conducted inside of the public school in which it was conducted. Instead of letting me enter

the school that hosted that town hall meeting to observe how it would be conducted from an

overflow room, Mr. Redmond, NYPD Detective Andrew Berkowitz, NYPD Detective Raymond

Gerola, Harold Miller, Pinny Ringel and others illegally acted in concert with others as they

illegally caused me to be prevented from entering that school on 4/27/17 while I conducted

myself in an entirely lawful manner throughout the entire time that I stood near that school on

4/27/17.

2. A diligent and objective review of the entirety of what I just discussed confirms that the

   following is entirely true, accurate, and relevant:

       a. With respect to information that appears in a news article that is entitled “NYC

            Disputes Letitia James Suit over NYPD's Handling of Summer Protests” that was



                                           Page 10 of 14
Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 14 of 17




 written by Anthony DeStefano and published by a news organization named

 Newsday on the Internet on 3/30/21 that is available on the Internet at

 https://www.newsday.com/news/nation/nypd-nyc-attorneys-attorney-general-letitia-

 james-1.50199707, the material that I have incorporated by reference as though fully

 set forth herein unequivocally confirms that lawyers for the New York City Law

 Department continue to behave as con artists like New York State Attorney General

 Letitia James and the press in New York City, Bill de Blasio, the NYPD, New York

 City Council, and CCRB. This is true and accurate partly because that material

 confirms that a history of illegal acts by members of the NYPD in relation to protest

 activity in New York City certainly exists. In fact, on 3/22/19, I happened to be on the

 16th floor of 28 Liberty Street in Manhattan to report an entirely valid complaint to

 the New York State Attorney General’s Office while I was in its offices. That

 complaint was about illegal acts and omissions that the Mayor and members of his

 NYPD security detail as well as other members of the NYPD committed against me

 that were mostly recorded on video on 3/18/19 inside of New York City Hall and

 otherwise on its grounds in relation to testimony that I lawfully attempted to provide

 after 4:30 pm in the Blue Room inside of New York City Hall during a public hearing

 that the Mayor conducted while I made it clear in my brief remarks to the Mayor

 during that hearing that my testimony then would largely be as a whistleblower and

 against him as I intended to playback relevant video recordings of prior conversations

 that I previously had with him that would clearly prove that he is a con artist. As I

 attempted to testify in that hearing, NYPD Detective Gilbert Pierre-Louis who I

 discussed earlier in this memorandum criminally seized my left arm and put one of




                                Page 11 of 14
Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 15 of 17




 his hands on my back as I held my laptop that I intended to use to playback the video

 recordings to which I just referred as the Mayor was then criminally subjecting me to

 obstruction of justice and witness tampering during that public hearing. The video

 recording that the New York City Mayor’s Office arranged to be recorded of that

 hearing is available on the Internet at

 https://www.youtube.com/watch?v=rqwyR7ZD23M. My testimony in that video is

 shown as it starts at the elapsed time of roughly the elapsed time of 16 minutes and 58

 seconds. Although I received audio recordings from the CCRB on 3/19/19 in

 response to a FOIL demand that I submitted to it in June of 2020 about the complaint

 that I reported to it about the illegal acts and omissions that were committed against

 me on 3/18/19 at City Hall that I just discussed, those audio recordings don’t include

 any audio recording of an interview that it may possibly have conducted of NYPD

 Detective Gilbert Pierre-Louis in spite of the clear fact that he and the Mayor jointly

 and criminally instigated the illegal acts and omissions that were committed against

 me on 3/18/19 that caused me to be illegally ejected from the Blue Room in City Hall

 and thereafter from City Hall’s grounds by other members of the NYPD who all had a

 clear Fourteenth Amendment affirmative legal duty to immediately intervene on my

 behalf against Mr. Pierre-Louis and the Mayor to uphold and enforce my

 constitutional right to testify in that 3/18/19 public hearing against the Mayor without

 unreasonable interference. In response to my 3/22/19 complaint to the New York

 State Attorney General’s Office about the illegal acts and omissions against me on

 3/18/19 by the Mayor, members of his NYPD security detail, and other members of

 the NYPD at City Hall, I have no reason to believe that the New York State Attorney




                                 Page 12 of 14
        Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 16 of 17




           General’s Office properly performed its legal duty to uphold and enforce applicable

           laws by pursuing criminal charges against the Mayor, members of his NYPD security

           detail, and other members of the NYPD for violating my constitutional rights and

           other applicable laws on 3/18/19. Prior to 3/18/19, I talked with Letitia James face-to-

           face on 10/26/17, 3/18/18, and 5/15/18 as she lied to my face and otherwise

           stonewalled me in regards to entirely true and accurate reports about illegal acts and

           omissions against me by members of the NYPD that I clearly apprised her about on

           those dates as I legally recorded audio and video recordings of my conversations with

           her on 3/18/18 and 5/21/18 mainly because I believed that I couldn’t trust her that I

           was thereafter proven right about. The following table contains links to those

           recordings on the Internet:


# Description                                                   Link
1 A video recording that I recorded of Letitia James on         https://drive.google.com/file/d/1f
  3/18/18 at 2:51 pm in Foley Square in Manhattan as she        FgHFzfihrHPDoSQVU6toVXyY
  was being interviewed right before I talked with her          q-8ipmF/view?usp=sharing
  there about NYPD Inspector Howard Redmond and an
  earlier conversation that I had with her on 10/26/17 in
  front of the building that hosted the public town hall
  meeting that the Mayor conducted with others in
  Brooklyn that Mr. Redmond and others illegally
  prevented me from being able to attend in flagrant
  violation of my constitutional rights and other applicable
  laws.
2 An audio recording that I recorded of Letitia James on        https://drive.google.com/open?id
  3/18/18 at 2:51 pm in Foley Square in Manhattan as I          =1KVLmVu_oBcl7CJT_YD6qO
  talked with her face-to-face about what I just discussed      sZL3Vvi-h9R
  above and the fact that the CCRB didn’t properly do
  anything in response to entirely valid complaints that I
  reported to it against NYPD Inspector Howard Redmond
  as she then told me that she would follow-up with the
  CCRB about those complaints as hindsight strongly
  suggests that she again lied to my face after she lied to
  my face on 10/26/17 when she told me that she would
  look into why I was being illegally barred from attending


                                          Page 13 of 14
         Case 1:21-cv-00322-CM Document 81 Filed 03/31/21 Page 17 of 17




  that town hall meeting as she then proceeded to walk
  into the building at roughly 8:30 pm that hosted that
  town hall meeting.
3 A video recording that I recorded of Letitia James on           https://drive.google.com/file/d/12
  5/21/18 at 12:51 pm in front of what was then her office        d_ISpRFGIkQ_ljY64Meo7uDR2t
  building in Manhattan by 1 Centre Street while she was          AVgkS/view?usp=sharing
  then the useless New York City Public Advocate. That
  video recording confirms that I made remarks to her
  from a sufficient distance away as I reminded her about
  the conversation that she and I had on 3/18/18 as I
  sought to get a status update from her then about the
  commitment that she made to me on 3/18/18 by telling
  me that she would follow-up with the CCRB. That
  5/21/18 video confirms that she clearly stonewalled me
  then by not addressing that shortly before she then
  walked away.



                                         CONCLUSION

For the foregoing reasons and set of facts, I request that this Court grant this motion in its

entirety and for such other and different relief as this Court may deem just and equitable.


From,                                                                          Date: March 31, 2021

Towaki Komatsu


s_/Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-872-1205
E-mail: Towaki_Komatsu@yahoo.com




                                           Page 14 of 14
